Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the claimed listing filed on 04/22/2021.
Claims 1-25 are pending.
Response to Arguments
This is in response to the Argument Remarks filed on 04/22/2021.
Applicant argument submission has been considered but are moot in viewed of the new ground(s) of rejection.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-15, 17-20, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mishne et al., “Typestate-Based Semantic Code Search over Partial Programs”, 2012, ACM, 20 pages, in view of  Kim et al., “FaCoY – A Code-to-Code Search Engine”, 6-2018, ACM, pages 946-957.
As per Claim 1: 

Mishne discloses a search engine to receives input queries related to code snippets as expected output of search results, in the manner of
A computer-implemented method comprising: 
identifying a first code entity in a first portion of source code, the first code entity
comprising a logical division of the source code; and determining one or more keywords for a second code entity, the second code entity comprising a logical division of the source code, wherein the identified first code entity refers to the second code entity, the determined keywords of the second code entity being associated with the first code entity;
(See Mishne, p. 3 left column, “To obtain semantic information from code we develop new techniques for statically mining and consolidating temporal API specifications from code snippets. The mined specifications are generalized typestate properties that contain a creation context potentially spanning multiple objects, and may be partial, possibly containing “unknown” edges”.
It shows that a specification as first code entity, is determined and user with search engine to enter search query (See abstract and Introduction for showing that the second code entity as “available code snippets” ), Figure 1 is an example of a specification having non-contiguous code snippets, and user develops queries for search based on keywords in the specification )

And Mishne discloses,
receiving a search query, the search query comprising a code entity search criteria; (See Mishne, in Abstract, p. 1: Search query, as Figure 2);

performing a search over a set of candidate items in an index of the determined one or more
keywords;
(See Mishne, the candidates are such as in sec. 5.2, and see title, "code search", and Keywords as Figure 2, and see Goal in p. 1, the search index).
and returning, via the search, a set of result items, the set of result items comprising source code related to the first code entity.
(Mishne, in p, 12-13, sec. 6.2, Search Results; Figure 2: search result is set similar code fragments)

But Mishne does not make specifics on determining for a second code entity, as recited,
a first portion of source code, and
determining one or more keywords for a second code entity, the second code entity comprising a logical division of the source code, wherein the identified first code entity refers to the second code entity, the determined keywords of the second code entity being associated with the first code entity; ...  

Kim discloses, 
identifying a first code entity in a first portion of source code, the first code entity comprising a logical division of the source code
(Kim: see the program of Figure 1 (a), p. 947, as an input Code Fragment ‘a first code entity’ in Figure 2 or Figure 3, in p. 948); and determining one or more keywords for a second code entity, the second code entity comprising a logical division of the source code, wherein the identified first code entity refers to the second code entity, the determined keywords of the second code entity being associated with the first code entity;
(See Figure 1 (a) example with keywords such as, ‘gethash, messagedigest, and converttohex’, or ‘semantically similar’ seen from the first portion of code of in the input code fragment, and second code entity’ as seen in Figure 2 or Figure 3- This code snippet has the keywords and semantical similarity from the code fragment – see the text in section 2 start at p. 947).

And particularly, Kim also discloses
receiving a search query, the search query comprising a code entity search criteria; (See Figure 3 Search engine generates Code Query),
performing a search over a set of candidate items in an index of the determined one or more
keywords; (See Figures 2, 3 the Search Engine, see in Figure 3, search on code index/snippet index, question index based on code queries) and
returning, via the search, a set of result items, the set of result items comprising source code related to the first code entity as in Figure 3, Search Results and Figure 2: search result is set similar code fragments), in the similar manner to search performance in Mishne.
The additions of Kim reveal that performing search over candidate items in an index, and return results, are the principle of a search engine which is known for providing search results based on user input queries.
Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to include the teaching for showing the input queries of Mishne to get a second code entity of Kim as user wanting the search with the results as needs. The combination would yield results predictable because it is conforming to the principle of search engine.

As per Claim 2: Regarding,
2.    The computer-implemented method of claim 1, wherein the candidate items comprise code snippets.
(See Mishne, 
Kim with further performing search index, for showing, candidate items in Figure 3, box (2) searching for similar code snippets. See Basic definition in p. 948, with Code Fragment (i.e. snippet), and Figure 8 (b) is a candidate snippet found based on a user given input code fragment)

As per Claim 4: Regarding,
4.    The computer-implemented method of claim 1, wherein the candidate items comprise code paths.
(See in Mishne, e.g. in p. 10, Algorithm 1, Output include paths)

As per Claim 5: Regarding,
5.    The computer-implemented method of claim 4, wherein the code paths indicate paths of code execution or data flow.
(See in Mishne, e.g. in p. 10, Algorithm 1, Output include paths)

As per Claim 7: Regarding,
7.    The computer-implemented method of claim 1, wherein the search query comprises one or more keywords and context of a development environment of a user.
(See in Mishne, refer to “query”, or in the Table 2, p. 16, column with Query)

As per Claim 8: Regarding,
8.    The computer-implemented method of claim 7, wherein the context comprises a programming language.
(See in Mishne. Since the search query for “code snippet”, it must be words of a programming language in code snippets such as code snippets in Figure 1, p. 3.  The queries in the Table 2, p. 16, comprises a programming language)

As per Claim 9: Regarding,
9.    The computer-implemented method of claim 1, further comprising: training a search engine based on data from past search usage;
(See in Mishne, referred training a search engine based on data from past search usage discussed in Mishne as creating history of objects such as in Fig. 3 in p.4, Fig. 7 in p. 5, and k-past abstraction of Definition 4.4 in p. 9)
wherein the search is performed by the search engine.
(See in Mishne: in sec. Introduction: in para with Goal “Our long term goal is to develop a search-engine that can answer semantic code-search queries”)

As per Claim 10: Regarding,
10.    The computer-implemented method of claim 9, wherein the past search usage comprises clicks on result items, relative frequency of short and long clicks on result items, or frequency of search query reformulation.
(See in Mishne: Fig. 3, Fig. 7 shows a training past search usage with History: frequency of search query reformulation. E.g. in Fig.3, search objects such as “isConnect()”, “logout”, “disconnect()” would be given with ?  ) 

As per Claim 11: Regarding,
11.    The computer-implemented method of claim 9, wherein the search is personalized based on past activities of the user.
(See in Mishne: Fig. 3, Fig. 7) 

As per Claim 12: Regarding,
12.    The computer-implemented method of claim 1, further comprising selecting result items to return based on increasing a measure of diversity in the set of result items.
(See in Mishne, p. 12-13, Sec. 6.2, Search Results, and in p. 13, Figure 10, the return results as given by the number is the cycles)

As per Claim 13: Regarding,
13.    The computer-implemented method of claim 1, further comprising ranking the result items based on at least one of a popularity score, a code storage location, a context score, a user interaction history, or a diversity criterion.
(See in Mishne, p. 12-13, Sec. 6.2, Search Results, and in p. 13, Ranking)

As per Claim 14: Regarding,
14.    The computer-implemented method of claim 1, wherein the search comprises semantic analysis of code.
semantic code search algorithm capable
of answering API-usage code search queries in the form of partial programs.”)
As per Claim 15: Regarding,
15.    The computer-implemented method of claim 14, wherein the search further comprises determining a similarity between an embedding associated with the search query and one or more embeddings associated with the candidate items.
(See in Mishne, Figure 3, provides training past search usage with history of similarity objects.
In sec. 6.1, “similarity measure”) 

  
As per Claim 17: Regarding,
17.    The computer-implemented method of claim 15, wherein the candidate items comprise code entities.
(Mishne, e.g. Figure 1 are code snippets or code entities)

As per Claim 18: Regarding,
18.    The computer-implemented method of claim 15, wherein the search query comprises one or more keywords.
(Mishne, e.g. Table 2, in p. 16, column of Query)

As per Claim 19: Regarding,
19.    The computer-implemented method of claim 15, wherein the search query comprises one or more keywords and one or more code points of interest.
(Mishne, e.g. Table 2, in p. 16, column of Query)

As per Claim 20: Regarding,
20.    The computer-implemented method of claim 19, wherein the code points of interest comprise code entities or lines of code.
(Mishne, e.g. Figure 1 are code snippets or code entities, where it given the example with instruction line number)


As per Claim 24: Regarding,
24. (New) The computer-implemented method of claim 1, further comprising:
ranking the determined keywords based on a frequency that the keyword appears in the
first code entity.
(See Mishne, p. 4, left column, e.g. “…  ranking the results based on the number of snippets
that correspond to each specification.”)

As per Claim 25: Regarding,
25. (New) The computer-implemented method of claim 1, further comprising:
parsing a source definition of the identified first code entity, and using at least some tokens
or references to the second code entity to select keywords related to the identified first code entity.
(See in Kim Figure 1, and the search engines given in Figure 2, and 3, the code segment input as   and using the standard Java parsing, p. 949)
Claim 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mishne et al., “Typestate-Based Semantic Code Search over Partial Programs”, 2012, ACM, 20 pages, in view of  Kim et al., “FaCoY – A Code-to-Code Search Engine”, 6-2018, ACM, pages 946-957, and further in view of 
Hogue, USPAT No. US 7587387 B2.
As per Claim 3: Regarding,
3.    The computer-implemented method of claim 2, wherein one or more of the code snippets comprise multiple non-contiguous portions of code.
Mishne discloses code snippets as program in Figure 1. Kim shows definition of continuous code segment (p. 948)
But do not explicitly mention multiple non-contiguous portions of code.

Hogue disclose a code snippets comprise multiple non-contiguous portions of code (See Hogue, col. 12:22-27, “Each snippet may include one contiguous portion of text or a plurality of non-contiguous portions of text from the respective source”
It would be obvious to an ordinary skills in the art before the effective filing of the application to include non-contiguous portions of Hogue to the search query of Mishne and of Kim for a conforming to results provided to the search performance.

As per Claim 16: Regarding,
16.    The computer-implemented method of claim 15, wherein the candidate items 
comprise code locations, the code locations comprising locations in one or more code files.
Mishne discloses code search as with candidates (e.g. p. 18: in right column: “The candidate code snippets, initially obtained by textual search, undergo several transformations aimed at generating candidates that match the signature provided by the user.” ). In the search results provides code files or code snippets as of Figure 1, p. 3 or in accordance to sec, Search Results, p. 12-13. And Kim shows the candidate as code indexes in Figure 3.

Mishne and in view of Kim do not explicitly mention the candidate items comprise code locations, the code locations comprising locations.
The claimed language is mere information that is updated to the user provided in its signature, and the signature might be specified by Users with locations.

Hogue  discloses the candidate items (i.e. Fig. 6, Fig.7) where to consider the search candidates in Figs 6-7 are code snippets, then Figs. 6-7 disclose, candidate items comprise code locations, the code locations comprising locations, the texts given in the research result candidates which comprise the location URLs where the results located.
It would be obvious to an ordinary of skills before the effective filing to further includes the code locations as in the manner of Fig.6-7 of Hogue in the code snippets of Mishne and Kim, .


Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mishne et al., “Typestate-Based Semantic Code Search over Partial Programs”, 2012, ACM, 20 pages, in view of  Kim et al., “FaCoY – A Code-to-Code Search Engine”, 6-2018, ACM, pages 946-957, and further in view of .
Zagoris et al., “www.MMRetrieval.net: A Multimodal Search Engine” , 2010, ACM, 2 pages.
As per Claim 6: Regarding,
Mishne in view of Kim disclose a search engine, 
6.    The computer-implemented method of claim 1, wherein the search comprises [a multimodal search] 

of candidate items comprising at least two different types, the two different types comprising code locations, code entities, code snippets, or code paths.
For example, in Mishne, the candidate item is built based on past-equivalent states and future-equivalent states as in sec. 5.2, and Kim is based on indexes as in Figure 3,
But do not mention, multimodal search. However, Multimodal search is well-known in the art, it are commonly used in Google search engine provided with executed symbols such as, 
    PNG
    media_image1.png
    24
    119
    media_image1.png
    Greyscale
.
Zagoris et al., discloses such a feature of 
Multimodal search 
See Figure 2 with a search engine that provide search using multimodal which is as being available and well-known.
Therefore, It would be obvious to an ordinary of the art before the effective filing to include “multimodal search of Zagoris into the search mechanisms of Mishne and Kim for utilizing the availability.
As per Claim 23: Regarding,
23.    The computer-implemented method of claim 15, wherein the search comprises a multimodal search of candidate items comprising at least two different types, the two different types comprising code locations, code entities, code snippets, or code paths.
(See the rationale provided in claim 6 above)


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mishne et al., “Typestate-Based Semantic Code Search over Partial Programs”, 2012, ACM, 20 pages, 

Cade Metz, “AI Is Transforming Google Search. The Rest of the Web Is Next”, 2016, retrieved from https://www.wired.com/2016/02/ai-is-changing-the-technology-behind-google-searches/, 5 pages.
As per Claim 21: Regarding,
Mishne et al in view of Kim disclose
21.    The computer-implemented method of claim 15, further comprising training one or more neural network encoders to produce an embedding for the search query and one or more of the candidate items.
As discussed in rationale provided in claim 1, and claim 9, but does not mention
neural network encoders.
Cade Metz discloses neural network encoders (See prior title, see in p. 2) as used in the Google Search engine.
It would be obvious to an ordinary of skills in the art before the effective filing to include neural network encoders into the search engine of Mishne in view of Kim for adapting the up-to-date technology.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mishne et al., “Typestate-Based Semantic Code Search over Partial Programs”, 2012, ACM, 20 pages, 
in view of Kim et al., “FaCoY – A Code-to-Code Search Engine”, 6-2018, ACM, pages 946-957, and further in view of 
Hjaltason et al., “Index-Driven Similarity Search in Metric Spaces”, 2003, ACM, pp. 517-580.
As per Claim 22: Regarding,
Mishne et al in view of Kim disclose
22.    The computer-implemented method of claim 15, wherein the similarity is measured using a distance metric.
As provided in the rationale of claim 15 for Similarity measure.
But Mishne et al in view of Kim do not disclose measured using a distance metric.
Hjaltason discloses similarity is measured using a distance metric (See in p. 517, e.g. “we focus on methods for similarity search that make the general assumption that similarity is represented with a distance metric d.”)

measured using a distance metric of Hjaltason into the Similarity measure of Mishne in view of Kim for conforming to the availability in data searching technology.


Conclusion
 	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
July 1, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191